DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific Specification/Drawings support (page No., paragraph No., etc.) for such amendments and accompanying remarks/arguments.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitation found in at least claim(s) 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. For further relevant analysis refer to claim rejection under 35 USC 112 below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “sub-wordline driver is further configured to provide the non-zero offset voltage,” does not reasonably provide enablement for such voltage during the precharge phase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. FIGS. 2 and 4 seem relevant; FIG. 2 teaches sub-wordline driver 263 drives wordline WL; therefore, sub-wordline driver provides non-zero voltage to wordline WL; FIG. 4 teaches, during the precharge phase up to time T3, WL is zero voltage. In fact, FIG. 4 teaches that the voltage on WL is zero up to at least time T6; only between times T6 and T7, WL begins to rise in voltage.
Claim 10 depends from claim 9 and as such is also rejected under 35 USC 112(a). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 11-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Publication No. 20170032830 to Lee (“Lee”).
As to claim 1, Lee teaches an apparatus comprising: a memory comprising: a memory cell coupled to a first digit line in response to a wordline being set to an active state (At least FIGS. 1, 4 and 13 teach such apparatus, wherein a memory 1001 comprises a memory cell 42 coupled to digit line BL in response to wordline SWL); 
a sense amplifier coupled to the first digit line and to a second digit line (At least FIG. 4 teaches amplifier 44 coupled to first digit line BL and second digit line BLB), wherein the sense amplifier is configured to perform a threshold voltage compensation operation to bias the first digit line and the second digit line based on a threshold voltage difference between at least two circuit components of the sense amplifier (As found in at least FIG. 4, paragraphs [0012], [0055], [0085] amplifier 44 provides threshold compensation  of first and second circuits 
a sub-wordline driver configured to provide a voltage on the wordline, wherein the sub-wordline driver is configured to provide a non-zero offset voltage to the wordline during the threshold voltage compensation operation (As found in FIGS. 4 and 5 word line driver 41 drives wordline SWL with a non-zero bias compensation voltage during at least after time T13); 
and a decoder circuit coupled to the wordline and to the sense amplifier, wherein, in response to an activate command, the decoder circuit is configured to transition from a precharge phase to an activation phase and, during the activation phase, to initiate the threshold voltage compensation operation, wherein the decoder circuit is further configured to, during the threshold voltage compensation operation, cause the sub-wordline driver to provide the non-zero offset voltage (At least FIGS. 1, 4 and 13 teach such decoder 121 an/or more generally 1002 to initiate operations as found in at least FIG. 5; while at least FIG. 5 teaches a precharge phase before data storage (transition from) amplification/resolution; also at least FIG. 1 teaches the provision of precharge command PCG to the sense amplifier 123, also found in FIG. 4).
It is implicit in the design of memory devices the inclusion of a memory decoder, or memory controller which performs operations on the memory; the memory itself, well-stablished in the art, is a passive device comprising storage (cell) elements that necessarily respond to a decoder or controller.
claim 2, Lee teaches wherein the sub-wordline driver includes a transistor configured to provide the non-zero offset voltage to the wordline in response to a first control signal provided by the decoder (As found in at least FIGS. 4-5 wordline driver 41 drives wordline SWL with a non-zero offset voltage; implicit, at the very least obvious in the art of semiconductor devices that include at the very least transistors, is that 41 includes at least a transistor that provides the non-zero voltage).
As to claim 5, Lee teaches wherein the decoder circuit is configured to cause the sub-wordline driver to provide a wordline activation voltage to the wordline after the threshold voltage compensation operation to cause the wordline to transition to the active state (As found in at least FIG. 5, in a transition to an active mode (state) wordline SWL is provided by wordline driver an activation voltage at T13).
As to claim 6, Lee teaches wherein the decoder circuit is configured to cause the sense amplifier to perform a sense operation to detect a data state of the memory cell while the wordline is in the active state (As found in at least FIGS. 4-5: sense amplifier 123 to detect data state while wordline SWL in the active state, at least on and around T13).
As to claim 11, Lee teaches wherein the at least two components include n-type transistors of the sense amplifier (As found in at least FIG. 4: N41 and N42 are n-type transistors).
As to claim 12 and 14, see rejection to at least claim 1; moreover, the method is inherently taught by the apparatus.
claim 13, Lee teaches wherein the non-zero offset voltage is less than 20 percent of the wordline activation voltage (As found in at least FIG. 5: the biasing before T14  and after T14 is less than 20%).
As to claim 15, see rejection to at least claim 6; moreover, as found in FIG. 5: data state determined at a predetermined time T14 after activation of wordline SWL at time T13.
As to claim 16, see rejection to at least claim 2.
As to claim 19, Lee teaches during the threshold voltage compensation operation, biasing digit lines coupled to the sense amplifier based on the threshold voltage difference between two n-type transistors of the sense amplifier (As found in at least FIGS. 4-5, digit lines BL and BLB are biased; these lines are coupled to sense amplifier 44 based on threshold difference between two n-type transistors: N41 and N42).
As to claim 20, Lee teaches transitioning to the precharge phase in response to a precharge command (As found in at least FIG. 5, transitioning to precharge phase (mode) is response to command BLEQ).
Claim(s) 3-4, 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20170032830 to Lee (“Lee”) in view of U.S. Patent No. 9202555 to Jung et al. (“Jung”).  
As to claim(s) 3-4, while Lee teaches the claimed sub-wordline driver, as set forth in the claim rejections above, Lee may not expressly teach wherein the sub-wordline driver further includes an inverter configured to provide the non-
Yet, it is noted that the inclusion of an inverter in a wordline driver to provide a non-zero voltage does not include any novelty, it is within the realm of basic and fundamental design practice; after all an inverter circuit provides one of two output stages: zero or non-zero (active high or active low, digital high or digital low, Vdd or Ground, etc.).
Moreover, in complement, Jung teaches  sub-wordline driver further includes an inverter configured to provide the non-zero offset voltage to the wordline in response to a second control signal provided by the decoder (As found in at least FIG. 1: sub-wordline driver 170 includes inverter to provide non-zero voltage in response to command, at least Gwwl).
Lee and Jung are analogous art because they are from the same filed of endeavor regarding memory devices that may include wordline drivers and word lines.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Lee as set forth in this Office Action and as found in the teachings of the reference with the relevant and complementary teachings of Jung also as set forth in this Office Action and as found in the teachings of the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art: logic gate circuits such as inverters, NAND gate, NOR gate, Transmission gate, etc., are basic and fundamental components found in the design of circuits that include memory 
Therefore, it would have been obvious to combine Lee with Jung to make the above modification.
As to claim 7, while Lee teaches substantially the claimed invention including: provide the non-zero offset voltage to the sub-wordline driver during the threshold voltage compensation operation and to provide a wordline activation voltage to the sub-wordline driver after the threshold voltage compensation operation (As found in at least FIGS. 4-5: wordline driver 41 driven to drive wordline voltage before and during activation (non-zero)).
While Jung teaches the memory further comprises a main wordline driver configured to provide the non-zero offset voltage to the sub-wordline driver (As found in at least FIG. 1: main wordline driver 130 drives sub-wordline driver 170 and provides thereto non-zero voltage via GWWL signal/command).
As to claim 8, at least Jung teaches wherein the main wordline driver comprises a control circuit configured to cause the non-zero offset voltage to be provided to the sub- wordline driver based on an activate command (As found in at least FIG. 1: main wordline driver 130 comprises control circuit, the whole 
As to claim 17-18, see rejection to at least claim 3-4.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 10790000. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant .
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827